Per Curiam.

In view of the contradictory claims asserted by the parties, we hold that the Special Term did not abuse its discretion in refusing to grant an injunction pendente lite. Denial of the temporary relief sought is not to be construed as indicating that the merits of the controversy have been passed upon by this court. The issues must be determined upon a trial. The order accordingly should be affirmed, with twenty, dollars costs and disbursements.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Order unanimously affirmed, with twenty dollars costs and disbursements.